Exhibit 10.3

[exh_1030.jpg]
April 30, 2012




Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson Street
Springdale, Arkansas 72764


Re:
Liberty Bank (“Lender”) loan dated January 16, 2006, stating an original maximum
principal amount of $15,000,000.00 (the “Loan”), evidenced by a Loan Agreement
dated of even date therewith, as amended, modified or restated through the
Sixteenth Loan modification dated effective as of February 15, 2012 (the “Loan
Agreement”), and Eleventh Amended and Restated Promissory Note dated effective
as of February 15, 2012 (the “Liberty Note”).



 
Gentlemen:



As of March 31, 2012 AERT has not met the financial covenant in Section 9.1 of
the Loan Agreement, concerning a long-term debt service coverage ratio
requirement of not less than 2.00 to 1.00. Our Loan Agreement contains
restrictions upon the incurrence of Indebtedness under the Negative Covenants
section of the Loan Agreement and certain other provisions or covenants,
including certain financial covenants, which would need to be waived in the Loan
Agreement or the Liberty Note in order to avoid Event of Default of the Loan
Agreement.


Liberty gives consent to the waiver of financial covenants contained in Article
IX of the Loan Agreement for the first calendar quarter of 2012. Also, Liberty
hereby waives any past noncompliance with such financial covenants in Article IX
and any past cross-defaults under other Company loans with Liberty and confirms
that, to the knowledge of Liberty and giving effect to the provisions hereof,
there are no existing “Events of Default”, as defined in either the Loan
Agreement of the Liberty Note, and no events that with the giving of notice or
the passage of time would constitute an Event of Default there under:


Sincerely,


/s/ D. Scott Hancock
D. Scott Hancock
Executive Vice President


 
 
 
 
 
 

 
PO Box 10890 · Fayetteville, Arkansas 72703 ·479) 872-7006
www.mylibertybank.com